Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2021 has been entered.
 
Detailed Action
	This action is in response to the papers filed September 16, 2021. 

Election/Restrictions
Applicant has elected without traverse the invention of Group I, claim(s) 1 and 3-17, drawn to a method of treating a method for treating Epidermolysis Bullosa (EB) in a subject, the method comprising:
i) obtaining from the subject a population of skin cells;
ii) correcting the skin cells ex vivo by integration of a genetic construct encoding a full-length wild-type human collagen VII (COL7A1) protein;
iii) culturing the genetically corrected cells to form a keratinocyte sheet; and
iv) transplanting a graft of the keratinocyte sheet to a skin wound bed;
wherein the skin cells are corrected by transduction with a virus comprising the genetic construct; wherein the keratinocyte sheet has an average proviral genome copy number (PGCN) of the transduced skin cell is no more than 3, and optionally less than 2, 1.5, 1, or 0.5.

Within Group I, Applicant has elected the following species, wherein:
i) the alternative method step is, to wit, ablating the wound bed to remove non-corrected keratinocytes, as recited in Claims 7-8.

Amendments
           Applicant's response and amendments, filed September 16, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2, 9-10, 19-42, and 48-67, amended Claims 1, 3-4, and 68-69, and withdrawn Claims 11-14, 18, and 43-47.
	Claims 1, 3-8, 11-18, 43-47, and 68-69 are pending.	

	Claims 1, 3-8, 15-17, and 68-69 are under consideration. 
	
Priority
This application is a 371 of PCT/US2017/012061 filed on January 3, 2017. Applicant’s claim for the benefit of a prior-filed application provisional application 62/414,533 filed on October 28, 2016 and 62/274,700 filed on January 4, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on September 16, 2021 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Rejections - 35 USC § 112
1. 	The prior rejections of Claims 4 and 69 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of Applicant’s amendment to the claims to cancel recitation of “corresponding to…”, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2. 	The prior rejection of Claims 1, 3-10, 15-17, and 68-69 under AIA  35 U.S.C. 103 as being unpatentable over Mavilio et al (Nature Medicine 12(12): 1397-1402, 2006) in view of Siprashvili et al (Human Gene Therapy 21: 1299-1310, 2010; of record in IDS) and Gache et al (Human Gene Therapy 15: 921-933, 2004; of record) is withdrawn in preference for the new rejection(s) set forth below. 

3. 	Claims 1-6, 15-17, and 68-69 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cutlar et al (Experimental Dermatology 23:1-6, 2014; available online September 23, 2013; of record in IDS) in view of Gache et al (Human Gene Therapy 15: 921-933, 2004; of record), Titeux et al (Molecular Therapy 18(8): 1509-1518, 2010), Siprashvili et al (Human Gene Therapy 21: 1299-1310, 2010; Applicant’s own work, of record in IDS), and Jackow et al (J. Invest. Dermatol. 136: 1346-1354, 2016; available online March 16, 2016).
Determining the scope and contents of the prior art.
With respect to Claims 1 and 68, Cutlar et al is considered relevant prior art for having taught a method for treating Recessive Dystrophic Epidermolysis Bullosa (RDEB) in a human subject in need thereof (Title), the method comprising the steps of:
i) obtaining from the subject a population of skin cells (syn. autologous);
ii) correcting the autologous skin cells ex vivo by integration of a genetic construct encoding a human COL7A1 protein;
iii) culturing the genetically corrected cells to form a keratinocyte sheet; and
iv) transplanting a graft of the genetically corrected keratinocyte sheet to a skin wound bed of the human patient,

General strategy (Figure 1), provided below:

    PNG
    media_image1.png
    622
    573
    media_image1.png
    Greyscale

	Cutlar et al taught wherein the human COL7A1 expression vector is a retroviral vector or lentiviral vector (e.g. pg 3, col. 2, viral gene therapy; Table 1), and thus the ordinary artisan would immediately recognize that the genetic construct is inherently and naturally integrated into the genome of the autologous host cells. 


Cutlar et al also refer to prior demonstrations of human COL7A1 gene therapy, including the work of Gache et al (Table 1, Gene Therapy for RDEB research, citation 53), whereby Gache et al successfully reduced to practice genetically corrected keratinocyte populations wherein the proviral genome copy number (PGCN) averaged 2 (Figure 1, legend).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The cited prior art examples are directed to the same or similar purpose as the instantly claimed invention, to wit, use of an integrative viral vector to express a therapeutic human COL7A1 transgene for the treatment of RDEB, whereby the cited prior art successfully demonstrated successful reduction to practice of specific PGCN embodiments, to wit, 0.5 or less, 1.0 or less, 1.5 or less, about 2, and 3 or less (Titeux et al, Gache et al). The size of the instantly recited range is not so great, and the cited prior art examples successfully reduced to practice significantly overlaps across the instantly recited range, clearly evidencing that the ordinary artisan can predictability achieve the instantly recited value(s) with a reasonable expectation of success. The specification fails to disclose an element of criticality of the instant range, whereby the PGCN is not more than 3, about 2, not more than 2, e.g. about 1.9 or 1.95 or 1.99, about 1.5, not more than 1.5, about 1, not more than 1, about 0.5, nor less than 0.5. Most of the actual reductions to practice in the prior art achieve a PGCN value of 2 or less. 

Gache et al (cited by Cutlar et al) taught a method for treating Recessive Dystrophic Epidermolysis Bullosa (RDEB) (Title, Abstract) in a human subject (Abstract; pg 922, col. 2, skin biopsies from COL7-null RDEB patients), the method comprising:

ii) correcting the skin cells ex vivo by integration of a genetic construct encoding a full-length wild-type human collagen VII (COL7A1) protein (pg 924, col. 2, “phenotypically revert COL7-null keratinocytes”, “transduced keratinocytes expressing recombinant COL7”);
wherein the skin cells are corrected by transduction with a virus comprising the genetic construct; and 
wherein the keratinocyte sheet has an average proviral genome copy number (PGCN) of the transduced skin cell is about 2 (Figure 1, legend). 
Gache et al taught the step of transplanting an artificial skin comprising the genetically modified skin cells onto a skin wound bed (pg 924, col. 1, “Grafting”), and taught that the dystrophic EB can be stably corrected in vitro through retrovirus-mediated transduction of epidermal clonogenic cells and that production of transplantable adhesive epithelium permanently expressing the curative transgene is achieved with the transduced cells. Therefore, the possibility of stable corrective transduction of epidermal clonogenic cells mediated by viral vectors currently used in clinical trials indicates that ex vivo gene therapy of skin genetic diseases (syn. “a subject in need thereof”) is at hand (pg 921, col. 1, Overview Summary). 

Titeux et al (cited by Cutlar et al) taught a method for treating Recessive Dystrophic Epidermolysis Bullosa (RDEB) (Title, Abstract) in a human subject, the method comprising:
i) obtaining from a human subject suffering from RDEB a population of skin cells (pg 1516, col. 2, Materials and Methods, Cell Culture); and
ii) correcting the skin cells ex vivo by integration of a retroviral genetic construct encoding a full-length wild-type human collagen VII (COL7A1) protein (pg 1510, col. 2, primary keratinocyte transduction; pg 1511, col. 2, characterization of recombinant type VII collagen; pg 1516, col. 2, Materials and Methods, Retroviral infection);
wherein the skin cells are corrected by transduction with a virus comprising the genetic construct; and 
wherein the keratinocyte sheet has an average proviral genome copy number (PGCN) of the transduced skin cell ranges between 1 to 3 (pg 1511, col. 2), more specifically wherein the proviral genome copy number (PGCN) greater than 2 (3/14 events = 20%), and 80% events being less than 2, to wit, less than 1.5, to wit, 1.4 (1/14 events = 10%), less than 1 (3/14 events = 20%), or less than 0.5 (7/14 events = 50%) (Supplementary Table 2).
Titeux et al taught the step of transplanting an artificial skin comprising the genetically modified skin cells onto a skin wound bed of a mouse animal model (pg 1517, col. 1, Materials and Methods, grafting onto SCID mice; Figures 6-7), and taught that the dystrophic EB can be stably corrected in vitro through retrovirus-mediated transduction of epidermal clonogenic cells (e.g. pg 1513, col. 1, Long-term in vivo functional correction). 
While Titeux et al demonstrated grafting of the corrected human RDEB cells onto a mouse animal model, Titeux et al also taught that the corrected human RDEB cells are intended for use in autologous grafting procedures, and that the biosafety of these COL7A1 vectors, the absence of antibiotic selection, and the autologous skin equivalent system used constitute key assets for a clinical application (pg 1516, col. 1, conclusory ¶).

Cutlar et al also refer to prior demonstrations of human COL7A1 gene therapy, including the work of Siprashvili et al (Table 1, Gene Therapy for RDEB research, citation 56), whereby Siprashvili et al is considered relevant prior art for having taught a method for treating RDEB in a subject, the method comprising:
i) obtaining from a human subject a population of skin cells (pg 1300, col. 1, “transduced human keratinocytes”; pg 1301, col. 1, “autologous primary RDEB keratinocytes were isolated from patient skin samples”); 
ii) transducing the skin cells ex vivo by integration of a retroviral genetic construct encoding a full-length wild-type human collagen VII (COL7A1) protein (Abstract), as a model for “long-term genetic correction”, “correction of RDEB disease features”);
iii) culturing the genetically corrected cells to form a keratinocyte sheet (pg 1302, col. 1, “skin grafts were prepared with…epidermal sheets”); and
iv) transplanting a graft of the keratinocyte sheet to a skin wound bed of an mouse animal model (pg 1302, col. 2, “epidermal sheet was then placed on top of the dermis [in which the skin was removed]”); and
wherein the skin cells are corrected by transduction with a virus comprising the genetic construct (Abstract).


	Jackow et al is considered relevant prior art for having taught a method for treating RDEB in a human patient, the method comprising the step of transducing primary human skin cells from a RDEB human patient with a retroviral expression vector encoding human COL7A transgene under Good Manufacturing Practices, whereby the average proviral genome copy number ranged from 1 to 2 (Title; Abstract), more specifically “the presence of 1.4 integrated copies on average” (pg 1347, col. 2), and provided preclinical demonstration that genetically corrected patient-derived fibroblasts using Good Manufacturing Practices grade (GMP) batch of retroviral vector encoding human COL7A1 shows therapeutic potential, whereby the gene-corrected fibroblasts having a PGCN of 1.4 are sufficient to restore collagen VII expression and recover dermal-epidermal adherence. The fact that the GMP retroviral vector has been GMP certified allows for rapid clinical translation (pg 1347, col. 2). 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to arrive at a method for treating RDEB in a human 80% events being less than 2, to wit, less than 1.5, to wit, 1.4 (1/14 events = 10%), less than 1 (3/14 events = 20%), or less than 0.5 (7/14 events = 50%) (Supplementary Table 2). See also Jackow et al (PGCN = 1.4) using Good Manufacturing Practices grade (GMP) batch of retroviral vector encoding human COL7A1 shows therapeutic potential, whereby the gene-corrected fibroblasts having a PGCN of 1.4 are sufficient to restore collagen VII expression and recover dermal-epidermal adherence. The fact that the GMP retroviral vector has been GMP certified allows for rapid clinical translation (pg 1347, col. 2). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The cited prior art examples are directed to the same or similar purpose as the instantly claimed invention, to wit, use of an integrative viral vector to express a therapeutic human COL7A1 transgene for the treatment of RDEB, whereby the cited prior art successfully demonstrated successful reduction to practice of specific PGCN embodiments, to wit, 0.5 or less, 1.0 or less, 1.5 or less, about 2, and 3 or less (Titeux et al; Gache et al; Jackow et al). The size of the instantly recited range is not so great, and the cited prior art examples successfully reduced to practice significantly overlaps across the instantly recited range, clearly evidencing that the ordinary artisan can predictability achieve the instantly recited value(s) with a reasonable expectation of success. The specification fails to disclose an element of criticality of the instant range, whereby the PGCN is not more than 3, about 2, not more than 2, e.g. about 1.9 or 1.95 or 1.99, about 1.5, not more than 1.5, about 1, not more than 1, about 0.5, nor less than 0.5. Most of the actual reductions to practice in the prior art achieve a PGCN value of 2 or less. 
KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claim 3, Cutlar et al taught wherein the human COL7A1 expression vector is a retroviral vector or lentiviral vector (e.g. pg 3, col. 2, viral gene therapy; Table 1).
Gache et al taught wherein the virus comprises a retrovirus (pg 923, col. 1, retroviral infection).
Titeux et al taught wherein the virus comprises a retrovirus (pg 1516, col. 2, Materials and Methods, Retroviral infection).
Siprashvili et al taught wherein the virus comprises retrovirus (pg 1300, col. 1, vector construction).
Jackow et al taught wherein the virus comprises retrovirus (Title).
With respect to Claim 5, Siprashvili et al taught wherein the retrovirus is GalV-pseudotyped (pg 1301, col. 1, retrovirus production).
With respect to Claim 6, Cutlar et al cite Siprashvili et al using a retrovirus expression vector with sufficient transduction efficiency of 90% to target the epidermal stem cells, so as to infer lifelong protein expression (pg 4, col. 2). 
Gache et al taught a transduction efficiency of at least 100% (pg 925, col. 1, COL7-immune reactive keratinocytes…increased to 100% after…selection), and thus fulfills a transduced meet pre-release criteria of virus transduction efficiency (VTE) >50%.
Titeux et al taught a transduction efficiency of at least 60% to 70% (Figure 1, legend), and thus fulfills a transduced meet pre-release criteria of virus transduction efficiency (VTE) >50%.
 wherein the skin cells thus transduced with an efficiency between 70% and 93% (Figure 1d; pg 1304, col. 1, “transduction efficiencies as high as 93.2%”; pg 1308, col. 2, “achieve close to 90% transduction efficiency”), and thus wherein the skin cells thus transduced meet pre-release criteria of virus transduction efficiency (VTE) >50%.
Jackow et al taught wherein the skin cells thus transduced with an efficiency of at least 50% (Abstract), and thus wherein the skin cells thus transduced meet pre-release criteria of virus transduction efficiency (VTE) at least 50%.
With respect to Claim 15-17, Cutlar et al taught wherein the population of skin cells comprises keratinocytes (e.g. Figure 1), and cite Siprashvili et al using a retrovirus expression vector with sufficient transduction efficiency of 90% to target the epidermal stem cells, so as to infer lifelong protein expression (pg 4, col. 2). 
Gache et al taught wherein the skin cells comprise keratinocytes (Abstract, “transduce human COL7A cDNA into primary human RDEB keratinocytes”) and stem cells, per expression of the keratinocyte stem cell marker, p63 (pg 926, col. 1, “our cell cultures contain permanently transduced holoclones”; Figure 2D; pg 930, col. 1, “the ability of RDEB keratinocytes to generate self-renewing epithelia”). 
Titeux et al taught wherein the skin cells comprise keratinocytes (pg 1516, col. 2, Materials and Methods, Cell culture, “primary human RDEB keratinocytes”), and epidermal stem cells (pg 1516, col. 1, “long-term [COL7A] expression over 5 months in vivo indicates that a subset of epidermal stem cells were indeed transduced and transplanted”). 
Siprashvili et al (cited by Cutlar et al) taught wherein the skin cells comprise keratinocytes (pg 1302, col. 1, skin graft preparation, ‘transduced keratinocytes”) and long-lived epidermal progenitors (Abstract).
Jackow et al taught making a skin equivalent comprising the step of culturing keratinocytes with the gene-corrected fibroblasts (pg 1349, col. 2; Supplementary methods, “primary human keratinocytes and fibroblasts were obtained from ….RDEB patient’; “RDEB skin equivalent made of patient-derived RDEB keratinocytes and fibroblasts”). 
With respect to Claims 4 and 69, Cutlar et al taught the use of expression vectors comprising a human collagen VII cDNA corresponding to positions 2325 to 11157 of SEQ ID NO:1 (entire paper).

Titeux et al taught the use of expression vectors comprising a human collagen VII cDNA corresponding to positions 2325 to 11157 of SEQ ID NO:1 (pg 1510, col. 1, the full-length human type VII collagen cDNA).
Siprashvili et al taught the use of the LZRSE recombinant retroviral expression vector comprising a human collagen VII cDNA (pg 1301, col. 1; pg 1300, col. 1, vector construction).
 Search Results for a human collagen VII cDNA comprising nucleotides 2325 to 11157 of SEQ ID NO:1 identifies Applicant’s own retroviral pLZRSE-COL7A1 construct (search results available in SCORE). Instant specification discloses that the pLZRSE-COL7A1 comprising SEQ ID NO:1 was described by Siprashvili et al (2010) [00132]. Thus, absent objective evidence to the contrary, the LZRSE recombinant retroviral expression vector comprising a human collagen VII cDNA of Siprashvili et al inherently and naturally comprises a nucleotide sequence that is 100% identical to instantly recited genetic nucleotides 2325 to 11157 of SEQ ID NO:1. There is no objective evidence of record that Applicant has modified the nucleotide sequence of their prior art retroviral pLZRSE-COL7A1 construct (Siprashvili et al (2010)) so as to transform it into the nucleotides 2325 to 11157 of SEQ ID NO:1 now claimed.
Since the Patent Office does not have the facilities for examining and comparing applicants' instantly recited human COL7A1 comprising nucleotides 2325 to 11157 of SEQ ID NO:1 with the LZRSE recombinant retroviral expression vector comprising a human collagen VII cDNA of Siprashvili et al (Applicant’s own work), the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed human COL7A1 comprising nucleotides 2325 to 11157 of SEQ ID NO:1 with the LZRSE recombinant retroviral expression vector comprising a human collagen VII cDNA of Siprashvili et al (Applicant’s own work). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Jackow et al taught the use of expression vectors comprising a human collagen VII cDNA corresponding to positions 2325 to 11157 of SEQ ID NO:1 (entire paper).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable prima facie obvious. 

Response to Arguments
Applicant argues that there is no reasonable expectation of success at arriving at the claimed average PGCN of less than 2. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The cited prior art examples are directed to the same or similar purpose as the instantly claimed invention, to wit, use of an integrative viral vector to express a therapeutic human COL7A1 transgene for the treatment of RDEB, whereby the cited prior art successfully demonstrated successful reduction to practice of specific PGCN embodiments, to wit, 0.5 or less, 1.0 or less, 1.5 or less, about 2, and 3 or less (Titeux et al; Gache et al; Jackow et al). The size of the instantly recited range is not so great, and the cited prior art examples successfully reduced to practice significantly overlaps across the instantly recited range, clearly evidencing that the ordinary artisan can predictability achieve the instantly recited value(s) with a reasonable expectation of success. The specification fails to disclose an element of criticality of the instant range, whereby the PGCN is not more than 3, about 2, not more than 2, e.g. about 1.9 or 1.95 or 1.99, about 1.5, not more than 1.5, about 1, not more than 1, about 0.5, nor less than 0.5. Most of the actual reductions to practice in the prior art achieve a PGCN value of 2 or less. 

Applicant argues that there is no reasonable expectation of success because arriving at a particular PGCN is a low probability event.
Applicant’s argument(s) has been fully considered, but is not persuasive. Titeux et al successfully reduced to practice genetically corrected keratinocyte populations wherein the proviral genome copy number (PGCN) greater than 2 (3/14 events = 20%), and 80% events being less than 2, to wit, less than 1.5, to wit, 1.4 (1/14 events = 10%), less than 1 (3/14 events = 20%), or less than 0.5 (7/14 events = 50%) (Supplementary Table 2). See also Jackow et al (PGCN = 1.4) using Good Manufacturing Practices grade (GMP) batch of retroviral vector encoding human COL7A1 shows therapeutic potential, whereby the gene-corrected fibroblasts having a PGCN of 1.4 are sufficient to restore collagen VII expression and recover dermal-epidermal adherence. The fact that the GMP retroviral vector has been GMP certified allows for 

4. 	Claims 3, 6-8, and 15-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cutlar et al (Experimental Dermatology 23:1-6, 2014; available online September 23, 2013; of record in IDS) in view of Gache et al (Human Gene Therapy 15: 921-933, 2004; of record), Titeux et al (Molecular Therapy 18(8): 1509-1518, 2010), Siprashvili et al (Human Gene Therapy 21: 1299-1310, 2010; Applicant’s own work, of record in IDS), and Jackow et al (J. Invest. Dermatol. 136: 1346-1354, 2016; available online March 16, 2016), as applied to Claims 1-6, 15-17, and 68-69 above, and in further view of Mavilio et al (Nature Medicine 12(12): 1397-1402, 2006; of record).
Determining the scope and contents of the prior art.
Neither Cutlar et al, Gach et al, Titeux et al, Siprashvili et al, nor Jackow et al teach ipsis verbis wherein the wound bed is free of non-corrected wound bed keratinocytes. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 7-8, Mavilio et al is considered relevant prior art for having taught a method for treating Epidermolysis Bullosa (EB) in a subject, the method comprising:
i) obtaining from the subject a population of skin cells (pg 1397, col. 2, “we took skin biopsies…from patient’s skin”);
ii) correcting the skin cells ex vivo by integration of a genetic construct (Abstract, “retroviral integration”) encoding a human laminin 5-beta3 (LAM5-beta3) protein;
iii) culturing the genetically corrected cells to form a keratinocyte sheet (Figure 2b, as shown using the anti-Lam5-beta3 antibody; Figure 3 legend, “genetically modified cultured epidermal sheets were transplanted”); and
iv) transplanting a graft of the keratinocyte sheet to a skin wound bed (Figure 3a, legend, “genetically modified cultured epidermal sheets were transplanted on the prepared wound bed”),
wherein the skin cells are corrected by transduction with a virus comprising the genetic construct (Figure 2, legend); and 

Mavilio et al taught wherein the wound is treated to ablate the non-corrected wound bed keratinocytes (Supplementary Methods, TIMEDsurgery, use of electrode to coagulate epidermis, and then remove said coagulated epidermis; Suppl Figure 1).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method(s) for treating RDEB in a human patient with autologous gene-corrected skin cells transduced with a viral expression vector encoding a human COL7A transgene to further comprise the step of grafting the gene-corrected 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claim 3, Cutlar et al taught wherein the human COL7A1 expression vector is a retroviral vector or lentiviral vector (e.g. pg 3, col. 2, viral gene therapy; Table 1).
Gache et al taught wherein the virus comprises a retrovirus (pg 923, col. 1, retroviral infection).
Titeux et al taught wherein the virus comprises a retrovirus (pg 1516, col. 2, Materials and Methods, Retroviral infection).
Siprashvili et al taught wherein the virus comprises retrovirus (pg 1300, col. 1, vector construction).
Jackow et al taught wherein the virus comprises retrovirus (Title).
Mavilio et al taught wherein the virus comprises retrovirus (Abstract). 
With respect to Claim 5, Siprashvili et al taught wherein the retrovirus is GalV-pseudotyped (pg 1301, col. 1, retrovirus production).
With respect to Claim 6, Cutlar et al cite Siprashvili et al using a retrovirus expression vector with sufficient transduction efficiency of 90% to target the epidermal stem cells, so as to infer lifelong protein expression (pg 4, col. 2). 
 a transduction efficiency of at least 100% (pg 925, col. 1, COL7-immune reactive keratinocytes…increased to 100% after…selection), and thus fulfills a transduced meet pre-release criteria of virus transduction efficiency (VTE) >50%.
Titeux et al taught a transduction efficiency of at least 60% to 70% (Figure 1, legend), and thus fulfills a transduced meet pre-release criteria of virus transduction efficiency (VTE) >50%.
Siprashvili et al taught wherein the skin cells thus transduced with an efficiency between 70% and 93% (Figure 1d; pg 1304, col. 1, “transduction efficiencies as high as 93.2%”; pg 1308, col. 2, “achieve close to 90% transduction efficiency”), and thus wherein the skin cells thus transduced meet pre-release criteria of virus transduction efficiency (VTE) >50%.
Jackow et al taught wherein the skin cells thus transduced with an efficiency of at least 50% (Abstract), and thus wherein the skin cells thus transduced meet pre-release criteria of virus transduction efficiency (VTE) at least 50%.
Mavilio et al taught wherein the skin cells were transduced with virtually 100% efficiency (pg 1397, col. 2), and thus wherein the skin cells thus transduced meet pre-release criteria of virus transduction efficiency (VTE) >50%.
With respect to Claim 15-17, Cutlar et al taught wherein the population of skin cells comprises keratinocytes (e.g. Figure 1), and cite Siprashvili et al using a retrovirus expression vector with sufficient transduction efficiency of 90% to target the epidermal stem cells, so as to infer lifelong protein expression (pg 4, col. 2). 
Gache et al taught wherein the skin cells comprise keratinocytes (Abstract, “transduce human COL7A cDNA into primary human RDEB keratinocytes”) and stem cells, per expression of the keratinocyte stem cell marker, p63 (pg 926, col. 1, “our cell cultures contain permanently transduced holoclones”; Figure 2D; pg 930, col. 1, “the ability of RDEB keratinocytes to generate self-renewing epithelia”). 
Titeux et al taught wherein the skin cells comprise keratinocytes (pg 1516, col. 2, Materials and Methods, Cell culture, “primary human RDEB keratinocytes”), and epidermal stem cells (pg 1516, col. 1, “long-term [COL7A] expression over 5 months in vivo indicates that a subset of epidermal stem cells were indeed transduced and transplanted”). 
 wherein the skin cells comprise keratinocytes (pg 1302, col. 1, skin graft preparation, ‘transduced keratinocytes”) and long-lived epidermal progenitors (Abstract).
Jackow et al taught making a skin equivalent comprising the step of culturing keratinocytes with the gene-corrected fibroblasts (pg 1349, col. 2; Supplementary methods, “primary human keratinocytes and fibroblasts were obtained from ….RDEB patient’; “RDEB skin equivalent made of patient-derived RDEB keratinocytes and fibroblasts”). 
Mavilio et al taught wherein the skin cells comprise keratinocytes and stem cells (pg 1397, col. 2, “holoclones”; Figure 1, legend, “keratinocytes and stem cells (holoclones)”; Figure 2b, legend, “expression in keratinocyte cultures”).
With respect to Claims 4 and 69, Cutlar et al taught the use of expression vectors comprising a human collagen VII cDNA corresponding to positions 2325 to 11157 of SEQ ID NO:1 (entire paper).
Gache et al taught the use of the LZRS recombinant retroviral expression vector comprising a human collagen VII cDNA corresponding to positions 2325 to 11157 of SEQ ID NO:1 (pg 923, col. 1).
Titeux et al taught the use of expression vectors comprising a human collagen VII cDNA corresponding to positions 2325 to 11157 of SEQ ID NO:1 (pg 1510, col. 1, the full-length human type VII collagen cDNA).
Siprashvili et al taught the use of the LZRSE recombinant retroviral expression vector comprising a human collagen VII cDNA (pg 1301, col. 1; pg 1300, col. 1, vector construction).
 Search Results for a human collagen VII cDNA comprising nucleotides 2325 to 11157 of SEQ ID NO:1 identifies Applicant’s own retroviral pLZRSE-COL7A1 construct (search results available in SCORE). Instant specification discloses that the pLZRSE-COL7A1 comprising SEQ ID NO:1 was described by Siprashvili et al (2010) [00132]. Thus, absent objective evidence to the contrary, the LZRSE recombinant retroviral expression vector comprising a human collagen VII cDNA of Siprashvili et al inherently and naturally comprises a nucleotide sequence that is 100% identical to instantly recited genetic nucleotides 2325 to 11157 of SEQ ID NO:1. There is no objective evidence of record that Applicant has modified the nucleotide sequence of their prior art retroviral pLZRSE-COL7A1 construct so as to transform it into the nucleotides 2325 to 11157 of SEQ ID NO:1 now claimed.
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Jackow et al taught the use of expression vectors comprising a human collagen VII cDNA corresponding to positions 2325 to 11157 of SEQ ID NO:1 (entire paper).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Dailey et al (U.S. 2019/0192636; priority to 62/310,623 filed on March 18, 2016) is considered relevant prior art for having disclosed a method of treating Recessive Dystrophic Epidermolysis Bullosa (RDEB) in a human patient in need thereof, the method comprising the steps of:
i) ex vivo integration of a genetic construct encoding a functional collagen VII (COL7A 1) protein into a population of autologous skin cells (e.g. [0021], as disclosed in 62/310,623, e.g. [00044]) to provide a corrected population of autologous skin cells; 
ii) culturing (syn. expanding) the genetically corrected autologous skin cells ([00093], as disclosed in 62/310,623, e.g. [00080]); and 
iii) administering the genetically-modified cells into the RDEB patient ([00093], as disclosed in 62/310,623, e.g. [00080])

wherein the virus is selected from a retrovirus, an adeno-associated virus (AAV), or a lentivirus ([0246], lentiviral transduction, [0285] retroviral transduction; as disclosed in 62/310,623, e.g. [000195] retroviral vector transduction, [000208], lentiviral vector transduction); and 
wherein the genetically corrected autologous skin cells has an average proviral genome copy number (PGCN) of less than 2, 1.5, 1, or 0.5 ([0119], PGCN of 0.1 to 5.0; Tables 3, 12, 15, 17, 20, 21, 22; as disclosed in 62/310,623, e.g., working examples of 0.1 (Table 3); 0.1 to 0.8 (Table 11), 0.02 (Table 12, 15), 0.1 (Table 17), 0.2 (Table 20), 0.1 to 0.25 (Table 21), 0.6 (Table 22)). 

Dellambra et al (Human Gene Therapy 11:2283-2287, 2000; of record) is considered relevant prior art for having taught a method for treating Epidermolysis Bullosa (EB) in a subject, the method comprising:
i) obtaining from the subject a population of skin cells (pg 2285, col. 1, “autologous grafts of genetically corrected keratinocytes”);
ii) correcting the skin cells ex vivo by integration of a genetic construct encoding a human laminin B3 protein (pg 2284, col. 2, “human beta3 cDNA”);
iii) culturing the genetically corrected cells to form a keratinocyte sheet (pg 2284, col.1, “in vitro human epidermal keratinocytes generate cohesive sheets”); and
iv) transplanting a graft of the keratinocyte sheet to a skin wound bed (pg 2285, col. 1, “transplantation of transduced target cells back onto patients”); and
wherein the skin cells are corrected by transduction with a virus comprising the genetic construct (pg 2284, col. 2, “retroviral vector expressing a human beta3 cDNA”). 
With respect to Claim 6, Dellambra et al taught wherein the skin cells were transduced with virtually 100% efficiency (pg 2284, col. 2), and thus meet pre-release criteria of virus transduction efficiency (VTE) >50%. 
With respect to Claim 3, Dellambra et al taught wherein the virus comprises a retrovirus (pg 2284, col. 2, “retroviral vector expressing a human beta3 cDNA”). 
With respect to Claim 10, Dellambra et al taught wherein the subject is human (pg 2285, col. 2, “Phase I/II clinical trial….JEP patients”).
With respect to Claim 15-17, Dellambra et al taught wherein the skin cells comprise epidermal stem cells and keratinocytes (pg 2284, col.s 1-2, keratinocyte colonies formed by single epidermal stem cells, permanent epidermal regeneration obtained by cultured keratinocytes proves that epidermal stem cells…maintain their “stemness” also after transplantation).
With respect to Claim 7-8, Dellambra et al taught wherein the wound is treated to ablate the non-corrected wound bed keratinocytes, thereby being free of non-corrected wound bed keratinocytes (pg 2285, col. 1, TIMED surgery allows selective removal of large areas of the epidermis from the underlying dermis while maintaining the integrity of the dermal papillae).

Dellambra et al taught that autologous cultured keratinocytes have been widely used for the permanent coverage of massive full-thickness burns (pg 2284, col. 1), and even in the context of epidermal gene therapy (pg 2285, col. 1, “transplantation of autologous cultured epidermal grafts”; “replacement of JEB epidermis by autologous grafts of genetically corrected keratinocytes”), as per the Phase I/II clinical trials (pg 2285, col. 2). 

	Dellambra et al do not teach: 
i) the therapeutic gene encodes a full-length wild-type human collagen VII (COL7A1) protein; nor 
ii) wherein the keratinocyte sheet has an average proviral genome copy number (PGCN) of the transduced skin cell is no more than 3, and optionally less than 2, 1.5, 1, or 0.5.

Baldeschi et al (Human Mol. Genetics 12(15): 1897-1905, 2003; of record) is considered relevant prior art for having taught a method for treating Recessive Dystrophic Epidermolysis Bullosa (RDEB) in a subject, the method comprising:
i) obtaining from a subject a population of allogeneic or autologous skin cells (pg 1903, col. 2, Cell Cultures, biopsies of RDEB and healthy dogs); and
ii) correcting the skin cells ex vivo by integration of a genetic construct encoding a functional canine collagen VII (COL7A1) protein (pg 1898, col. 2, “dog COL7A1 gene”; Figure 2), 
wherein the skin cells are corrected by transduction with a virus comprising the genetic construct; and 
wherein the keratinocyte sheet has an average proviral genome copy number (PGCN) of the transduced skin cell is no more than 3, as the keratinocytes have an average proviral genome copy number (PGCN) of the transduced keratinocytes is about 2 for the LZRS viral vector (Table 1). 
With respect to Claim 3, Baldeschi et al taught wherein the virus comprises a retrovirus (pg 1903, col. 2, retroviral expression vectors).
With respect to Claim 4, Baldeschi et al taught wherein the retrovirus is a LZRS-virus (pg 1899, col. 2). 
With respect to Claim 5, Baldeschi et al taught wherein the retrovirus is a LZRS-virus, to wit, the retrovirus includes LZRS-Col7 retrovirus pseudotyped for Gal-V (pg 1899, col. 2). 
With respect to Claim 6, Baldeschi et al taught a transduction efficiency of at least 50% (pg 1899, col. 2, infection with the vectors yielded a range of 83%-93%; Table 1), and thus fulfills a transduced meet pre-release criteria of virus transduction efficiency (VTE) >50%.
With respect to Claim 15, Baldeschi et al taught wherein the skin cells comprise keratinocytes (pg 1903, col. 2, Cell Cultures).
With respect to Claims 9-10, Baldeschi et al taught wherein the ex vivo cell culture model is assessed for suitability to treat a subject who suffers from Recessive Dystrophic Epidermolysis Bullosa (RDEB) (Abstract), including wherein the RDEB subject is human (pg 1904, col. 1, “DEB patients”).

.

Conclusion
6. 	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633